     Case 2:17-cv-01807-JAM-DB Document 81 Filed 08/17/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    SEMAJ HOWARD,                                     No. 2:17-cv-1807 JAM DB
12                       Plaintiff,
13           v.                                         ORDER
14    ROBERT RANUM, et al.,
15                       Defendants.
16

17          On September 11, 2019, following a civil jury trial, a jury returned a verdict in this action

18   in favor of the defendants. (ECF No. 65.) Judgment in defendants’ favor was entered on

19   September 13, 2019. (ECF No. 66.) On January 13, 2020, plaintiff filed a notice of appeal.

20   (ECF No. 70.) On January 14, 2020, plaintiff’s counsel filed a motion to withdraw. (ECF No.

21   72.) On February 27, 2020, the assigned District Judge granted the motion to withdraw filed by

22   plaintiff’s counsel. (ECF No. 77.)

23          On April 16, 2021, the Ninth Circuit Court of Appeals issued an order. (ECF No. 79.)

24   Therein, the Ninth Circuit stated that plaintiff’s January 9, 2020 notice of appeal was filed more

25   than 30 days after the entry of judgment. (Id. at 1.) However, plaintiff’s notice of appeal stated

26   that plaintiff “had submitted an earlier pro se notice of appeal that was returned to him unfiled

27   along with a district court Clerk’s Notice dated October 16, 2019,” which was not docketed

28   because plaintiff was at that time proceeding through counsel. (Id. at 1-2.)
                                                       1
     Case 2:17-cv-01807-JAM-DB Document 81 Filed 08/17/21 Page 2 of 2


 1           Accordingly, the Ninth Circuit remand this matter to this court “for the limited purpose of
 2   allowing that the court to make additional factual findings regarding” plaintiff’s alleged prior pro
 3   se notice of appeal. (Id. at 2.) The Ninth Circuit also requested that this court “provide copies of
 4   the documents returned with the October 16, 2019 Clerk’s Notice, if possible.” (Id.) On August
 5   10, 2021, the assigned District Judge referred the matter to the undersigned. (ECF No. 80.)
 6           After additional factual findings, the undersigned finds as follows. On October 15, 2019,
 7   plaintiff submitted for filing a pro se Notice of Appeal. On October 16, 2019, a Clerk’s Notice
 8   was sent to plaintiff retuning the October 15, 2019 Notice of Appeal, explaining that “[b]ecause
 9   you are represented by counsel in this matter, Chambers has directed your documents be
10   returned.”
11           Accordingly, IT IS HEREBY ORDERED that:
12           1. The Clerk of the Court is directed to file the rejected October 15, 2019 pro se Notice of
13   Appeal and the October 16, 2019 Clerk’s Notice as of the date of this order; and
14           2. The Clerk of the Court shall serve a copy of this order, the October 15, 2019 pro se
15   Notice of Appeal, and the October 16, 2019 Clerk’s Notice on the Ninth Circuit as requested.
16   Dated: August 16, 2021
17

18

19

20

21

22

23

24

25   DLB:6
     DB/orders/orders.civil/selma1807.findings.ord
26

27

28
                                                       2
